DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because applicants’ Abstract reads “A curable composition comprising a fluorinated amorphous fluoropolymer, and fluorinated sulfonamide crosslinking agent of the formula.”; however, there is no formula present.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 11, 13 and 18 are objected to because of the following informalities:
Claim 5 might be better written as follows:
The curable composition of claim 4 wherein Rf1 is a perfluoroether groups of formula (V): 
				F-Rf3-O-Rf4-(Rf5)q-		(V)
wherein Rf3 represents a perfluoroalkylene group, Rf4 represents a perfluoroalkyleneoxy group, Rf5 represents a perforluoroalkylene group and q is 0 or 1.
	Or applicants could just delete “(V)”.

In claims 11-13, please amend “The composition” to claim “The curable composition” to ensure proper antecedent basis.

Claim 11 is objected to because it includes the reference character IV,  which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 11 might be better written as follows:
The curable composition of claim 1 wherein both R1 and R2 of the crosslinking agent are non-fluorinated and represented by the formula (IV): 
			Rh2(NH-SO2Rh1)x 	(IV)
wherein Rh1 is a (hetero)hydrocarbyl group and Rh2 is a (hetero)hydrocarbyl group.
	Or applicants could just delete “(IV)”, “may be” and insert “curable”.

Claim 13 is objected to because it is missing a period at the end of the sentence.

Claim 18 is objected to because it includes the reference characters “a.”, “b.”, “c.”, “d.” and “e.”, which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the partially fluorinated amorphous fluoropolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 depends on claim 1 and recites the limitation "wherein Rf1"; however, Rf1 is not defined until claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 1 and recites the limitation "wherein Rf1"; however, Rf1 is not defined until claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 depends on claim 1 and recites the limitation "wherein Rh2"; however, Rh2 is not defined until claim 6.  There is insufficient antecedent basis for this limitation in the claim.

In claim 9, applicants claim “Y is a (hetero)hydrocarbyl groups, including alkylene, arylene or heteroalkylene and heteroarylene, and is preferably and alkylene of 1 and 4 carbons…”  
A list of specified alternatives is defined as a Markush group. A Markush group is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group comprising” or the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). See MPEP 2173.05(h).
Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The definition of Y in claim 9 might be better written as follows:
“Y is a an alkylene, arylene, heteroalkylene or heteroarylene group”
An additional dependent claim could then be added to claim “Y is an alkylene of 1 to 4 carbons.”

In claim 10, Y is not defined.

In claim 11, applicants claim the crosslinking agent “may be” represented by the formula IV.  It is unclear as to whether the crosslinking agent is limited to the structure in claim 11 or any crosslinking agent defined in claim 1 where R1 and R2 are non-fluorinated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 claims the “amorphous fluoropolymer is partially fluorinated”; however, claim 1 claims “A curable composition comprising an amorphous fluoropolymer, wherein the partially fluorinated amorphous fluoropolymer…”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 28 and 29 of copending Application No. 16/969766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application ‘766 claims A curable composition comprising a partially fluorinated amorphous fluoropolymer, optionally an organo onium accelerator, an acid acceptor, and a crosslinking component comprising a blend of polysulfonamide compound and a fluorinated ether polyol compound (claim 1), wherein the polysulfonamide has the same formula as instant claim 1 (claim 3); where R1 is a perfluorinated group as claimed in instant claim 2 (claim 4);
where R1 is a C2-C6 perfluoroalkyl as claimed in instant claim 3 (claim 5);
Rf1 is a perfluoro ether group as claimed in instant claim 4 (claim 6); 
where the perfluoroether group is the same as claimed in instant claim 5 (claim 7); 
or where the polysulfonamide has the same formula as instant claim 6 (claim 8); where Rh2 is a C2-C30 aliphatic, cycloaliphatic, aromatic or alkyl-substituted aromatic hydrocarbyl group of valence x as in instant claim 7 (claim 9); where Rh2 is derived from a polyamine as in instant claim 8 (claim 10); 
or where the polysulfonamide has the same formula as claimed in instant claim 9 (claim 12); 
or where the polysulfonamide has the same formula as claimed in instant claim 10 (claim 14).
Application ‘766 also claims a molded article comprising the cured composition of claim 1, as is similarly claimed by instant claim 24 (claim 28), and a method of preparing a shaped article comprising the same steps as in instant claim 25 (claim 29).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6, 7, 9, 11-18, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/267402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application ‘402 claims a curable composition comprising a partially fluorinated amorphous fluoropolymer, optionally an organo-onium accelerator, an acid acceptor, a crosslinking agent (claim 1), and a secondary crosslinking agent with the same formula as claimed in instant claim 1 (claim 14).  
A known fluorinated group is a perfluorinated group.  Therefore, choosing R1 or R2 or both R1 and R2 as an Rf group is prima facie obvious, suggesting instant claims 2 and 3.
Choosing R1 as the fluorinated group reads on the formula of instant claim 6.  Choosing R2 as the fluorinated group reads on instant claim 9.  And choosing R1 and R2 as non-fluorinated groups reads on instant claim 11.
Application ‘402 also claims the non-fluorinated groups in the primary crosslinking agent to include (hetero)hydrocarbyl groups (claim 1), which reads on instant claims 7, 9 and 11-13.
Application ‘402 claims the fluoropolymer as derived from vinylidene fluoride, as in instant claim 15 (claim 5), claims the fluoropolymer as having C=C or a unit capable of forming C=C, as in instant claim 16 (claim 6), and claims the same possible copolymers as instant claims 17 and 18 (claims 7 and 8, respectfully).
Application ‘402 also claims a molded article comprising the cured composition of claim 1, as is similarly claimed by instant claim 24 (claim 19), and a method of preparing a shaped article comprising the same steps as in instant claim 25 (claim 20).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,163,754 teaches water- and oil-repellency agents for application to fibers such as carpets, draperies or apparel having the claimed formula Rh2(NH-SO2Rf1)2; however, there is no teaching or suggestion that these agents can be used as crosslinking agents in amorphous fluoropolymer containing compositions.

US 3,898,205 teaches sulfur donors to increase the vulcanization of vulcanized rubbery polymers, rather than the claimed amorphous fluoropolymer:

    PNG
    media_image1.png
    263
    362
    media_image1.png
    Greyscale

Additionally, there is no teaching or suggestion of the inclusion of the claimed acid acceptor.

US 5,264,474 teaches thermoplastic or thermoset polymer resin compositions containing a bis-sulfonamide or polyhaloaromatic monosulfonamide in quantity sufficient to plasticize the resins and polymer which meet applicants’ Rh2(NH-SO2Rf1)2 and Rh2(NH-SO2Rh1)2; however, the only fluorinated polymer described is polyvinylidene fluoride, which is a semi-crystalline polymer, not an amorphous polymer.  Additionally, there is no teaching that these compounds can be used as crosslinking agents for these polymer resins.

US 3,829,466 teaches perfluoroalkanesulphonamide for use as agents for the oleophobic finishing of materials made of paper, wood, textiles and filaments, that meet applicants’ formula Rh2(NH-SO2Rf1)2, such as
    PNG
    media_image2.png
    33
    221
    media_image2.png
    Greyscale
; however, there is no teaching or suggestion that these agents can be used as crosslinking agents in amorphous fluoropolymer containing compositions.

US 5,216,085 teaches fluoroaliphatic sulfonamide curing agents of the following:

    PNG
    media_image3.png
    436
    450
    media_image3.png
    Greyscale

However, here, the polysulfonamide group is -SO2NHR, whereas the claimed polysulfonamide group is -NH-SO2-R.
These are not the same as those claimed.

US 5,284,611 teaches fluoroaliphatic sulfonyl compounds, to increase the adhesion between the cured fluoroelastomer and the inorganic surface to which is applied, of the following:

    PNG
    media_image4.png
    440
    355
    media_image4.png
    Greyscale

However, again, here, the polysulfonamide group is -SO2NHR, whereas the claimed polysulfonamide group is -NH-SO2-R.

US 5,384,374 teaches curing fluorocarbon elastomers that can include a fluorinated ether that include those with the formula Z-Q-Rf-O-(Rfo)n-Rf-Q-Z, where Rfo is a perfluoroalkyleneoxy group,  Q can be -SO2NR-, R=alkyl group, and Z is allyl (-CH2-CH=CH2); however, the claimed invention requires R=H.

US 8,378,018 teaches polymers having perfluoroalkanesulfonamido pendant groups of 
    PNG
    media_image5.png
    40
    210
    media_image5.png
    Greyscale
; however, there is no teaching or suggestion of these polymers as crosslinking agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766